           Case 1:19-cv-01218-AWI-SKO Document 31 Filed 08/31/20 Page 1 of 4


 1

 2

 3

 4                               UNITED STATES DISTRICT COURT
 5                              EASTERN DISTRICT OF CALIFORNIA
 6

 7    BILLIE MERTES,                                      CASE NO. 1:19-CV-1218 AWI SKO
 8                           Plaintiff
                                                          ORDER REGARDING REQUEST FOR
 9                   v.                                   CLARIFICATION
10    INTERNAL REVENUE SERVICE,
                                                          (Doc. No. 29)
11                           Defendant
12

13
            This is a 5 U.S.C. § 552 Freedom of Information Act (“FOIA”) case brought by Plaintiff
14
     Billie Mertes against the United States Internal Revenue Service (“IRS”). Mertes seeks a copy of
15
     a United States Gift (and Generation-Skipping Transfer) Tax Form that was used to assess gift
16
     taxes against her for the tax year 2012 (the “Mertes Form 709”). The assessed tax was later
17
     reversed by the IRS. The IRS acknowledges that the Mertes From 709 exists but claims that a
18
     FOIA exception applies (5 U.S.C. § 552(b)(7)) and that disclosure is improper.
19
            On July 24, 2020, the Court issued an order for the IRS to publicly file supplemental
20
     information after the Court had reviewed various materials in camera relating to the FOIA
21
     exemption being claimed. See Doc. No. 26. In part, the Court required the IRS to publicly
22
     identify which particular sub-exception of § 552(b)(7) applied (since there are 6 subcategories
23
     within § 552(b)(7)), to identify the “mechanism” through which the Mertes Form 709 was
24
     obtained/came to be in the IRS’s possession, and explain the administrative sequence whereby
25
     Plaintiff was requested to ratify the Mertes Form 709. See id.
26
            On August 25, 2020, an unopposed motion for clarification of the Court’s July 24 Order
27
     was filed by the IRS. See Doc. No. 29. In pertinent part, the IRS explains that it has released to
28
           Case 1:19-cv-01218-AWI-SKO Document 31 Filed 08/31/20 Page 2 of 4


 1 Plaintiff a redacted form of the Mertes Form 709. See id. Written within those redactions, the

 2 IRS has asserted “Exemption 3 alongside 26 U.S.C. § 6103(e)(7).” Id. The IRS states that, in

 3 addition to these publicly identified exemptions, it continues to assert the exemption identified in

 4 camera. See id. The IRS requests clarification regarding the Court’s order to file and/or submit a

 5 supplement. The IRS states that “publicly filed explanations for why the one in camera

 6 exemption and ‘mechanism’ cannot be identified and/or administrative sequence of events cannot

 7 be described would thwart the specific exemption relied upon by the [IRS].” See id. at 2:12-14.

 8 The IRS is uncertain if the Court is requesting further information in camera as to why the

 9 exemption should not be disclosed publicly or if the Court is requesting the IRS reveal this

10 information in public filings. See Doc. No. 29. The IRS is also unclear as to what the Court

11 intended by the term “mechanism.” See id. Thus, the IRS requests an order that clarifies what

12 requested information shall be filed publicly and what requested information shall be filed in

13 camera. See id.

14          Before addressing the requested clarifications, the Court has concerns regarding the effect
15 of the recently disclosed redacted Mertes Form 709. If the redacted Mertes Form 709 is

16 acceptable to Plaintiff, then it would seem that there would no longer be a need for this Court to

17 address the merits of any exemption claimed or to possibly issue an order for the production of an

18 unredacted Mertes Form 709 to Plaintiff. That is, it is possible that production of the redacted

19 Mertes Form 709 has mooted this matter. The parties will be required to explain their positions

20 regarding the redacted Mertes Form 709 and whether production of that document has effectively

21 mooted Plaintiff’s FOIA claim.

22          As for the substance of the request for clarification, the Court is not requesting that any
23 further information be submitted for in camera inspection. First, the IRS is to publicly file on the

24 docket a supplement that identifies the specific sub-category of § 552(b)(7) that was asserted in

25 the in camera submissions. As the Court noted in the July 24 Order, the IRS has cited no cases

26 that would excuse merely identifying publicly the specific sub-exemption of § 552(b)(7) at issue.
27 The n camera claimed sub-exemption has been publicly asserted by the United States and publicly

28 cited by courts in literally hundreds of published and unpublished court opinions. The mere

                                                       2
           Case 1:19-cv-01218-AWI-SKO Document 31 Filed 08/31/20 Page 3 of 4


 1 identification of the claimed sub-exemption does not thwart the exemption. Second, the Court

 2 will clarify what it meant by the term “mechanism,” but it will do so through reference to

 3 documents submitted for in camera inspection. In the unredacted motion for summary judgment

 4 that was submitted by the IRS, at Page 1 Lines 20 through 22 and Page 5 Lines 16 through 19, the

 5 “mechanism” whereby the Mertes Form 709 was obtained/came to be in the IRS’s possession is

 6 identified. Again, it is the Court’s understanding that the existence of this “mechanism” is not a

 7 secret and is publicly known. Further, the “mechanism” provides context and support for the §

 8 552(b)(7) sub-exemption being claimed in camera.

 9

10                                               ORDER
11         Accordingly, IT IS HEREBY ORDERED that:
12 1.      Defendant’s unopposed motion for clarification (Doc. No. 29) is GRANTED;
13 2.      The Court issues the following clarifications:
14         a.      The July 24, 2020 Order does not order the Defendant to submit any further
15                 information for in camera inspection;
16         b.      Defendant is to publicly identify the 5 U.S.C. § 552(b)(7) sub-exemption that was
17                 claimed through the in camera submission;
18         c.      The term “mechanism” refers to information found at Page 1 Lines 20 through 22
19                 and Page 5 Lines 16 through 19 of the unredacted memorandum in support of
20                 summary judgment that was filed by the Defendant in camera;
21 3.      As soon as possible, but no later than ten (10) days from service of this order, the parties
22         are directed to meet and confer regarding the effect of the redacted Mertes Form 709 on
23         this case, and in particular whether the production of that document has mooted this case
24         or obviated the need to determine whether any FOIA exemption applies;
25 4.      If the parties can agree as to the effect of the redacted Mertes Form 709, then the parties
26         shall file a joint statement that explains their understanding and agreement within twenty-
27         one (21) days of service of this order;
28 5.      If the parties disagree as to the effect of the redacted Mertes Form 709 on this case, then

                                                      3
          Case 1:19-cv-01218-AWI-SKO Document 31 Filed 08/31/20 Page 4 of 4


 1        the parties shall file simultaneous briefs that explain their individual positions within
 2        twenty-one (21) days of service of this order;
 3 6.     Within twenty-eight (28) days of service of this order, the IRS shall submit a supplement,
 4        consistent with the July 24, 2020 Order and this Order of Clarification, to the re-noticed
 5        summary judgment motion;
 6 7.     Within fourteen (14) days of service of the IRS’s supplement, Plaintiff may file an
 7        opposition to the re-noticed summary judgment motion;
 8 8.     Within seven (7) days of service of Plaintiff’s opposition, the IRS shall file a reply; and
 9 9.     If, after receiving the parties’ submissions, the Court determines that a hearing on the re-
10        noticed summary judgment would be helpful, the Court will set a hearing date at that time.
11
     IT IS SO ORDERED.
12

13 Dated: August 31, 2020
                                                SENIOR DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26
27

28

                                                     4
